Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
It is suggested the title be changed to --  IMAGE FORMING APPARATUS, IMAGE FORMING METHOD AND NON-TRANSITORY RECORDING MEDIUM WHICH PERFORMS ADJUSTMENT OF IMAGE FORMATION BASED ON ADJUSTED SHEET SIZE  --. 

2.	Claims 15-18,20 are objected to because of the following informalities:  
In claim 15, last line, it is suggested applicant insert – based on the image adjustment value  --  after “apparatus” since the adjustment of the image formation on the sheet is performed based on the image adjustment value. 
In claim 16, last line, it is suggested applicant insert – based on the image adjustment value  --  after “apparatus” since the adjustment of the image formation on the sheet is performed based on the image adjustment value. 
In claim 16, line 12, it is suggested to insert --  according to the difference  -- after “value” since the ideal distance value is changed according to this difference between the first sheet size and the adjusted sheet size. 
  Appropriate correction is required.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1,14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tani (JP# 03-132673).
	Tani teach an image forming apparatus comprising a sheet storage 9 that stores a sheet, a first sheet sensor 21 that determines the size of the sheet  that was stored in the sheet storage, a feeder (sheet feed rollers shown in Fig.1 but no reference numeral and rollers 10) that feeds the sheet from the sheet storage to an image former via a sheet transport path, an image former 1-6,8 which forms a toner image and transfers it to the sheet at transfer device 4, a second sheet sensor 22 provided downstream of the image former which senses (reads) the sheet and determines its size – the second sheet sensor being capable of detecting a larger size sheet than determined by the first sensor, and a controller (hardware processor) which will adjust the image forming magnification based on the ratio of the size of the sheet detected by sensors 21,22. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

4.	Claims 1-3,9-11,14,19 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (U.S. 7,197,254) in view of Tsukamoto et al. (U.S. 2004/0190927).
	Tomita et al. teach an image forming apparatus (Fig.1) comprising a sheet storage 850,10 that stores a sheet, a feeder 16,14 that feeds the sheet from the sheet storage to an image former via a sheet transport path, an image former 100 which forms a toner image and transfers it to the sheet at transfer device 3a – 3d, a downstream (applicant’s second) sheet sensor 520 provided downstream of the image former which reads the sheet and determines its size and is capable of sensing a larger size sheet, and a controller (hardware processor) which will adjust an image forming condition (adjustment of scanner) depending on the sheet size determined by the sensor 520. Specifically, a pattern storing section 506 will store a plurality of image patterns in accordance with the size of the sheet on which the pattern is to be formed (col.10, lines 47-55; col.13, lines 11-15). A user will input a command to correct the image forming conditions and a pattern, in accordance with the size of the sheet to be processed, will be extracted to be formed along with the sheet such that a toner border pattern will be formed both inside and outside the edges of the sheet (Fig.3, col.12, lines 26-40). Various sheet sizes are envisioned to be used in the image forming apparatus such as A3, A4,B5,B4 sizes (col.11, line 61 – col.12, line 3). The sheet will be peeled from the transfer bel 7t to be discharged while the (second) sensor 520 will read the  remaining image on the transfer belt 7 (toner pattern indicating where the sheet was positioned on the transfer belt) (col.13, lines 45-49). From this positional detection, the scanning start point will be adjusted (col.14, lines 53-63).

	Regarding claim 11, the downstream sensor 520 reads the width and length of the sheet (col.13, line 48 – col.14, line 2, Fig.4).
	Specifically, Tomita et al. teach all that is claimed except a first sheet sensor that determines the sheet size that is to be conveyed/imaged through the image forming apparatus. It is noted that Tomita et al. knows the sheet size to be processed since the correction pattern is chosen (selected from memory) depending on which size sheet is to be conveyed through the image forming apparatus. Tomita et al. is silent as to how the sheet size will be determined. Additionally, the read area of the downstream sensor being greater than the read area of an upstream sensor, and the sheet size determined by a sheet storage unit or inputted by a user is not taught. 
	Tsukamoto et al. teach an image forming apparatus which adjusts conditions of the image forming apparatus according to dimensional change of the sheet when passing through the fixer and back to receive another image (duplex processing) (par. 4-8). The image forming apparatus has a sheet size detection unit SK located upstream of an image former G as seen in Fig.1. The sheet will be conveyed back to the image former G after receiving an image on its front surface via transport path SH4. The sheet will have its size detected again so that a determination of the dimensional change can be ascertained and an image forming correction can be implemented (see par. 129,134-137). 
. 

5.	Claims 4-8,12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 4, the user arbitrarily setting the read area of the second sensor is not anticipated or rendered obvious by the prior art of record. 
	Regarding claims 5-8, the second downstream sensor calculating a distance value between the edge of the sheet and the adjustment pattern, comparing the distance value to a predetermined ideal distance value, and calculating an image 
	Regarding claim 12-13, storing the front and back sizes of the sheet read by the downstream second sensor are not anticipated or rendered obvious by the prior art of record.

6.	Claims 15-18,20  are allowable over the prior art of record. 
Regarding claims 15-18,20,  a second downstream sensor adjusting the sheet size which was determined by a first  sensor,  calculating a distance value between the edge of the sheet and the adjustment image based on the adjusted sheet size,  calculating an image adjustment value in accordance with a comparison between the calculated distance value and predetermined ideal distance value, and performing image formation adjustment based on the adjustment value along with the other limitations of the claims is not taught or rendered obvious by the prior art of record. 

7.	Applicant's arguments filed 3/9/2021 have been fully considered but they are not persuasive.
	The applicant amended the independent claims 1,14 and 19 to include that the second sheet sensor “is capable of reading a sheet size larger than a sheet size determined by the first sheet sensor” in order to overcome the rejections regarding Tani (JP) and Tomita in view of Tsukamoto. The applicant argues that both Tani and Tomita in view of Tsukamoto fail to teach the capability of the second sensor to read a sheet size larger than the sheet size determined by the first sensor since both Tani and capability of sensing a larger size sheet. See MPEP 2114 (II). It is the structure that is patentable not the intended use. 

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852